Case 2:19-cv-12579-GGG-DMD Document 1-3 Filed 09/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

 

NEW LONDON EAGLE LLC, CIVIL ACTION
Plaintiff, NO:
SECTION “_”
“ Honorable
ME DMAR ING» MAGISTRATE ( )
Defendant.
Honorable

 

RULE B AFFIDAVIT PURSUANT TO LOCAL ADMIRALTY RULE 4.1
STATE OF LOUISIANA
SS.:

PARISH OF ORLEANS

T. PATRICK O’LEARY, being duly sworn, deposes and says:

1. I am a member of the Bar of this Honorable Court and a member of the firm of
Frilot, L.L.C., attorneys for the plaintiff herein, New London Eagle LLC . I am familiar with the
circumstances of the Verified Complaint and submit this Affidavit in support of plaintiff’ s request
for the issuance of a writ of foreign attachment of the property of the in personam defendant,
Medmar Inc., a company organized and existing under the laws of Turks and Caicos or some other
foreign country, pursuant to Rule B of the Supplemental Rules for Certain Admiralty and Maritime
Claims of the Federal Rules of Civil Procedure, namely the bunkers onboard the M/V MAMMA
MIA, which currently is or during the pendency of this action soon will be within the jurisdiction

of this Honorable Court.
Case 2:19-cv-12579-GGG-DMD Document 1-3 Filed 09/13/19 Page 2 of 2

a I personally did a search of the Louisiana Secretary of State, Division of
Corporations, telephone assistance in Louisiana, and the internet Yellow Pages. The in personam
defendant Medmar Inc. is neither incorporated nor registered to do business in this state.

3. In my search, I did not find any listing or reference to in personam defendant
Medmar Inc. in this district or state.

4. In the circumstances, I believe the in personam defendant Medmar Inc. cannot be
found within this judicial District.

5. The conditions for the issuance of a process of attachment of in personam defendant

Medmar Inc.’s property pursuant to Admiralty Rule B exist.

     

T. Patrick Le
a,

/
fo
ra
&

Sworn to before me this
we day of September, 2019.

Kardon Je Tabdle-—-—

NOTARY PUBLIC

BRANDON K. THIBODEAUX
NOTARY PUBLIC, BAR NO. 32725
STATE OF LOUISIANA
MY COMMISSION IS FOR LIFE
